                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ABDEL FATTAH,
                                                NO. 3:10-cv-1607
     Plaintiff,

             v.                                 (JUDGE CAPUTO)

JEFF RACKOVAN, et al.,
     Defendants.

                                     ORDER
     NOW, this 12th day of February, 2020, upon review of the Report and
Recommendation of Magistrate Judge Arbuckle (Doc. 204), IT IS HEREBY
ORDERED that:
     (1)     The Report and Recommendation (Doc. 204) is ADOPTED.
     (2)     Defendant, Dr. Symon’s Motion for Summary Judgment (Doc. 154) is
             GRANTED.
     (3)     Judgment is ENTERED in favor of Dr. Symons and AGAINST Plaintiff,
             Abdel Fattah on both remaining counts, Count I and Count III.
     (4)     The Clerk of Court is directed to mark the case as CLOSED.

                                                /s/ A. Richard Caputo
                                               A. Richard Caputo
                                               United States District Judge
